Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application is a DIV of 16/960,122 07/06/2020, is acknowledged. 
Status of Claims
Claims 1 and 2 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on May 19, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 04/07/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement, Applicants have elected Group I, which includes claim 1, drawn to a method of use of a compound of formula (IV), (III) or (II) for the preparation of crisaborole of a compound of formula (I), with traverse, is acknowledged. 
		The traversal is on the ground(s) that the only remaining invention Group II should be rejoined and examined with the elected Group I, because examining Groups I-II in a single application “would not pose a serious search burden to the Examiner” (Remarks, page 4). Applicant’s arguments have been fully considered and found persuasive and Examiner has agreed to rejoin Group II, claim 2 to the elected Group I, because it falls within scope of the elected invention and therefore Applicant’s arguments are rendered moot in view of the present Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 USC § 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 provides for the “Use of a compound” (claim 1, line 1, page 19), but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 1, is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 1 and 2 are rejected under 35 U.S.C. § 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 2 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The process leading to the step for the preparation of crisaborole of a compound of formula (I), is not recited in the claims. The omission of failing to describe the claimed invention renders the claims incomplete. These claims are written in functional language, such as, “reacting”, “isolating” and/ or “converting” [claim 2, steps, a), b) and c)] and therefore, broader than the enabling disclosure also. The claims should recite specific steps and reagents (e.g. incorporating the limitations of claim 2 into claim 1) as to how one of ordinary skill in the art would perform the, “reacting”, “isolating” and/ or “converting” steps to obtain the desired final product, such as, compound of formula (1) or to amend the claims within the context and scope of the claims in order to overcome the rejection. 
Objections
Claim 1 is objected to for missing the chemical structure of  “compound of formula (I)”. Therefore, claim 1 must be amended to incorporate the chemical structure of  “compound of formula (I)”.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626